


EXHIBIT 10.2




AMENDMENT AND JOINDER AGREEMENT


This AMENDMENT AND JOINDER AGREEMENT (this “Amendment”), dated as of September
30, 2011, is entered into by and between American Capital Mortgage Investment
TRS, LLC, a Delaware limited liability company (“TRS”), and American Capital
MTGE Management, LLC, a Delaware limited liability company (the “Manager”).
Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Management Agreement (as defined below).


WHEREAS, the Manager and American Capital Mortgage Investment Corp., a Maryland
corporation (“MTGE”), are party to that certain Management Agreement, dated as
of August 9, 2011 (the “Management Agreement”), pursuant to which the Manager
administers the business activities and day-to-day operations of MTGE and its
subsidiaries, including TRS;


WHEREAS, TRS desires to become party to, and be bound by, the Management
Agreement; and


WHEREAS, the parties hereto desire to amend the Management Agreement
accordingly.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound hereby, agree as follows:


Section 1.    Joinder.


(a)    TRS acknowledges receipt of a copy of the Management Agreement and, after
review and examination thereof, agrees that upon execution and delivery of this
Amendment, TRS shall be a party to the Management Agreement and shall be bound
by, and subject to, severally and not jointly with MTGE, all of the covenants,
terms and conditions set forth in the Management Agreement where applicable, to
the same extent as the Company.


(b)    Notwithstanding any other provision of this Amendment to the contrary,
this Amendment shall be construed as if TRS had signed a separate Management
Agreement with the Manager.


Section 2.    Amendment.


(a)    Section 1(a) of the Management Agreement is hereby amended such that the
definition of the term “Board of Directors” is replaced in its entirety with the
following:


“Board of Directors” means the board of directors or board of managers, as
applicable, of the Company.


(b)    Section 1(a) of the Management Agreement is hereby amended such that the




--------------------------------------------------------------------------------




definition of the term “Company” is replaced in its entirety with the following:


“Company” means MTGE and, where applicable, TRS; provided that, for the
avoidance of doubt, (i) with respect to MTGE’s rights and obligations under the
Management Agreement, references to “Company” shall refer only to MTGE, and with
respect to TRS’s rights and obligations under the Management Agreement,
references to “Company”, where applicable, shall refer only to TRS; and (ii) the
following references to “Company” shall apply only to MTGE and shall not include
TRS: (a) with respect to qualifying as a real estate investment trust or REIT,
(b) in the definitions of Common Stock, Independent Director and Initial Public
Offering and (c) in the following sections: Section 2(b)(v), the last use of
“Company” in Section 2(b)(xiii), Section 2(b)(xiv), Section 2(b)(xxiv), the
first use of “Company” in Section 2(d)(ii), the first use of “Company” in the
second sentence of Section 2(d), the first use of “Company” in Section 2(k), the
last sentence of Section 6(a), clauses (A), (B) and (D) of Section 7(b)(i),
Section 7(b)(xvi) and Section 7(b)(xviii).


(c)    Section 2(g) of the Management Agreement is hereby amended such that the
reference to “Chief Executive Officer, Chief Financial Officer and one or more
Chief Investment Officers or similar positions” with respect to TRS only (and
not MTGE) shall be replaced in its entirety with “Chief Executive Officer,
Treasurer and President or similar positions”.


    
(d)    Section 16(a) of the Management Agreement is hereby amended to add the
following notice information for TRS after the information for MTGE:


TRS:
American Capital Mortgage Investment TRS, LLC
2 Bethesda Metro Center, 14th Floor
Bethesda, MD 20814
Attention: Treasurer
Fax: 301-968-9221
 
 
with a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, New York 10036
Attention: David J. Goldschmidt, Esq.
Fax: (212) 735-2000
 
 



(e)    TRS hereby makes each of the representations and warranties and agrees to
each of the covenants applicable to the Company contained in the Management
Agreement; provided that (i) the reference in Section 15(a)(i) to “Maryland”
with respect to TRS only (and not MTGE) shall be replaced in its entirety with
“Delaware” and (ii) references in Section 15(a)(i) and Section 15(a)(ii) to
“corporate power and authority” and “corporate action” with respect to TRS only
(and not MTGE) shall be replaced in their entirety with “limited liability
company power and authority” and “limited liability company action”,
respectively.


    




--------------------------------------------------------------------------------




Section 3.    Acceptance.     The Manager hereby (a) accepts TRS’s agreement to
be bound by the Management Agreement, (b) agrees that the Management Agreement
is hereby amended pursuant to Section 2 above and (c) agrees that TRS shall have
all rights and be subject to all obligations under the Management Agreement as
if an original signatory thereto.


Section 4.    Miscellaneous.


(a)    Except as specifically amended by this Amendment, the Management
Agreement shall remain in full force and effect and is hereby ratified and
confirmed.


(b)    The execution, delivery and performance of this Amendment shall not,
except as expressly provided herein, constitute a waiver of any provision or
operate as a waiver of any right, power or remedy of MTGE or the Manager under
the Management Agreement.


    
        




[The remainder of this page intentionally left blank.]






IN WITNESS WHEREOF, each of the undersigned has caused this Amendment to be
executed and delivered by its duly authorized officer as of the date first above
written.






AMERICAN CAPITAL MORTGAGE INVESTMENT TRS, LLC




By:     /s/ Samuel A. Flax    
Name: Samuel A. Flax
Title: Vice President and Secretary




AMERICAN CAPITAL MTGE MANAGEMENT, LLC




By:     /s/ Samuel A. Flax    
Name: Samuel A. Flax
Title: Executive Vice President and
Secretary






ACKNOWLEDGED AND AGREED
as of the date first above written:


AMERICAN CAPITAL MORTGAGE
INVESTMENT CORP.
 


By:     /s/ Samuel A. Flax                
Name: Samuel A. Flax
Title: Executive Vice President and Secretary


